DETAILED ACTION
This is in response to the amendment filed on 05/04/2021. Claims 1-20 are pending in this Action. 

Remark
In response to the first Office Action, claims 1, 9, and 17 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary filed 06/23/2021 is acknowledged and it is OK.
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, the prior specification objection is withdrawn. 
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, the prior 35 USC 101 rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 8 have been fully considered but they are not persuasive. 
The applicant argues that:
First, none of the cited references teach or suggest any arrangement in which a search request comprises "a first set of strings associated with a first column of the database table" and "a second set of strings associated with a second column of the database table." The Office admits that this feature is not explicitly taught by Gupta. See Office Action at p. 4 ("Although Gupta does not explicitly disclose that first and second column are included in one database table, but it is common knowledge in the art that both columns could be included in one database table.") 
Applicant notes, however, that claim 1 does not merely recite "that first and second column are included in one database table," but also recites that the search request comprises "a first set of strings associated with a first column of the database table" and "a second set of strings associated with a second column of the database table." The Office has not shown that Gupta teaches or AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Page 13 Application Number: Dkt: 2058.C59US1Filing Date:Title:suggests this feature and has failed to cite any of the other references as showing or suggesting the feature. 

The Examiner respectfully disagrees.
The Examiner merely admitted that the first and second column disclosed by Gupta are not included in one table as required by claim. The Examiner further stated that it would be within knowledge of a person of ordinary skill in the art to include two column in just one table.
The Examiner holds that contrary to the applicant’s assertion, Gupta clearly discloses a query as illustrated in Fig. 2-3 that includes a first string of “T1.revenue” or “T1.stateid” associated with “COLUMN REVENUE” and a second string of “T2.stateid” associated with “COLUMN STATE.”
Thus, Gupta as it shown in at least Fig. 2-3 (and also in Fig. 8, para 51, 55, 59, 70, and 95) clearly discloses the features of  "a first set of strings associated with a first column of the database table" and "a second set of strings associated with a second column of the database table."

The applicant argues that:
Second, none of the cited references teach or suggest "selecting a set of first column keywords using the first set of strings" and "selecting a set of second column keywords using the second set of strings." The Office cites Gupta as purportedly showing "selecting a set of first column keywords using the first set of strings." See Office Action at p. 4. As the Office points out, Gupta mentions selecting tokens associated with input strings. See Office Action at p. 4, Gupta at FIGS. 2-3, 8. Gupta does not teach or suggest, however, generating multiple sets of column keywords for a search request let alone "a set of first column keywords using [a] first set of strings" and "a set of second column keywords using [a] second set of strings." Further, neither Gupta nor any of the other cited references teach or suggest multiple sets of column key words with "a must clause indicating that database records returned by the first tier query must include at least one of the set of first column keywords at the first column , and a should clause indicating that database records returned by the first tier query should include at least one of the set of second column keywords at the second column" as recited by claim 1. 
For at least these reasons, Applicant submits that there is no prima facie obviousness of claim 1 or of claims 2-8 that depend directly or indirectly therefrom. Further, Applicant has herein amended claims 9 and 17 in a manner similar to that of claim 1. Applicant submits that there is no prima facie obviousness of claim 9, of claims 10-16 that depend directly or indirectly from claim 9, of claim 17, or of claims 18-20 that depend directly or indirectly from claim 17. 

The Examiner respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As explained above, Gupta in at least Fig. 2-3 discloses receiving a query that includes first string related to a first column of “COLUMN REVENUE” and a second string related to a second column of “COLUMN STATE.”
Gupta further in Fig. 3 and paragraphs 77-79 discloses the feature of joining said two columns in which the first term/token related to the first column (“COLUMN REVENUE”) and second term/toke related to second column (“COLUMN STATE”) are selected for executing the query. See also paragraphs 45, 48-53, and 60-61, 67, and 77-79 of Gupta.
Moreover, 
Gupta in at least Fig. 2-3, Fig. 8, para 37, 54, 60-62, and 77-79,  discloses  generating and executing a first structured query (SQL statement) that comprises a first clause such SELECT sum (T. revenue) that requires the keyword “revenue” to exist in the result, and a second clause (e.g. state) based on the second keyword.
And, Ivchenko discloses generating a rewritten query with multiple clauses or expressions. The first clause could be include at least a term that is required to be in the search result (i.e. must clause) and the second clause could include at least a term that is optional to be in the search result (See Ivchenko: at least Fig. 4-5, para 18 and 40-42). 
Therefore, the combined teachings of the teachings of Gupta and Ivchenko discloses  "selecting a set of first column keywords using the first set of strings," "selecting a set of second column keywords using the second set of strings,” and “a 
In conclusion, as it was explained above and as established below, the Examiner mapped the limitations of the claims to the references and provided reasons and motivations for combining the references. The examiner holds that the prima face case of obviousness has been established for the rejections of claims 1, 9, and 17. The combination of Gupta, Ivchenko, and Duggar teaches every limitations the claims 1, 9, and 17.
The 35 USC 103 rejections of claims 1-4, 7-12, and 15-20 are maintained.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta e al., US 2015/0026153 (Gupta, hereafter) in view of Ivchenko, US 2016/0092508 and further in view of Duggar et al., US 8,903,817 (Duggar, hereafter).

Gupta discloses a database management system for identifying database records in a database table, the database management system comprising: 
a hardware processor, and a machine-readable medium comprising instructions thereon that, when executed by the hardware processor, cause the hardware processor to perform operations comprising (See Gupta: at least Fig. 30 and para 271): 
receiving a search request comprising a first set of strings associated with a first column of the database table and a second set of strings associated with a second column of the database table (See Gupta: at least Fig. 1-3, Fig. 8, para 51, 55, 59, 70, and 95, receiving an unstructured search query inputted by a user comprising at least a first and second strings associated with a first column (e.g. STATE column) and second column (e.g. REVENTUE column) of data tables. The columns of Gupta seems to be located into two separate table. Although, Gupta does not explicitly discloses that first and second column are included in one database table, but it is a common knowledge in the art that both columns could be included in one database table); 
selecting a set of first column keywords using the first set of strings (See Gupta: at least Fig. 2-3, Fig. 8,  and para 45, 48-53, and 60-61, 67, and 77-79,  selecting a first term/token associated with a first column (i.e. REVENUE column));  
selecting a set of second column keywords using the second set of strings (See Gupta: at least Fig. 2-3, Fig. 8,  and para 45, 48-53, 60-61, 67, and 77-79, selecting a second term/token associated with a second column (i.e. STATE column));  
executing a first tier query at the database table, the first tier query comprising, a must clause indicating that database records returned by the first tier query must include at last one of the set of first column keywords at the first column, and a (See Gupta: at least Fig. 2-3, Fig. 8, para 37, 54, and 60-62, generating and executing a first structured query (SQL statement) that comprises a first clause such SELECT sum (T. revenue) that requires the keyword “revenue” to exist in the result, and a second clause (e.g. state) based on the second keyword);
selecting at least one database record for a response to the search request  (See Gupta: at least Fig. 2-3, Fig. 12G, para 68 and 98).
Although, Gupta discloses executing a query with first clause including a keyword that must exist in the result and a second clause, but Gupta does not explicitly teach that the second clause is a should clause based at least in part on a set of second column keywords. 
On the other hand, Ivchenko discloses generating a rewritten query with multiple clauses or expressions. The first clause could be include at least a term that is required to be in the search result (i.e. must clause) and the second clause could include at least a term that is optional to be in the search result (See Ivchenko: at least Fig. 4-5, para 18 and 40-42). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Gupta with Ivchenko’s teaching in order to include a should clause indicating that database records returned by the first tier query must include at last one of the set of the second column keywords at the second column implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve functionality of the system by enabling a user to determine what keywords are required to be in the search result and what keywords are optional which helps the user to find his/her desired results.
The combination of Gupta and Ivchenko discloses generating a rewritten query with a required/must clause and should/optional clause, executing the rewritten query and generating search result. Moreover, the combination of Gupta and Ivchenko also discloses or at least suggests the feature of the second tier query comprising a first should clause indicating that database records returned by the second tier query should include at last one of the set of first column keywords at the first column and a second should clause indicating that database records returned by the second tier query should include at last one of the set of second column keywords at the second column (See Ivchenko: at least Fig. 4-5, para 18 and 40-42, For example in Fig. 4, a user is able to change the required terms/clause to optional or change an optional term/clause to exclusion clause).
However, it does not explicitly teach responsive to determining that no database record returned by the first tier query has a relevance score greater than a threshold value, executing a second tier query at the database table.
On the other hand, Duggar discloses when the relevancy score of the a first search result is less than a threshold, executing a subsequent/second query according 
Also, it is a common knowledge in the art that when a user uses a search query with a restrictive statement or operator that generates few or no result, the user would modify the search query by converting the restrictive clause or operator to less restrictive clause or operator. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Gupta and Ivchenko with Duggar’s teaching in order responsive to determining that no database record returned by the first tier query has a relevance score greater than a threshold value, executing a second tier query at the database table, the second tier query comprising a first should clause indicating that database records returned by the second tier query should include at last one of the set of first column keywords at the first column and a second should clause indicating that database records returned by the second tier query should include at last one of the set of second column keywords at the second column; and the selecting based at least in part on the second tier query, to implement above function with reasonable expectation of success. 
The motivation for doing so would have been to improve searching of relevant results by enabling a user to modify an initial search query and submit a subsequent search with less restrictive clauses increasing the chance of finding relevant results.
Regarding claim 2,
responsive to determining that no database record returned by the second tier query has a relevance score greater than the threshold value, executing a third tier query at the database table, the third tier query comprising at least one disjunctive combination of a first keyword of the set of second column keywords and a second keyword of the set of second column keywords (See Ivchenko: at least Fig. 4-5, para 18 and 40-42 and Duggar: at least Fig. 2 and col. 4, lines 31-54, and col. 5, lines 37-55, a person of ordinary skill in the art would change after the second round of query that does not produce any result or less than threshold number, would use a less restrictive operators for example changing to “optional” operator  or changing “and” operator to “or” operator which is a disjunctive combination of keywords).
Regarding claim 3,
the combination of Gupta, Ivchenko, and Duggar discloses wherein selecting the set of first column keywords comprises: identifying a best-fit name from an approved list of names using the first set of strings; determining that a first string of the first set of strings matches a second string of the best-fit name; and adding the first string to the set of first column keywords (See Gupta: at least Fig. 8, para 135, identifying the most similar tokens for the search strings (first and second word). inputted by a user).
Regarding claim 4,
the combination of Gupta, Ivchenko, and Duggar discloses receiving, from a user, an indication that a second string of the first set of strings corresponds to a name associated with the first column of the database table; and adding the name to the approved list of names (See Gupta: at least Fig. 8, para 48-19 and 135, for example “State” names).
Regarding claim 7,
the combination of Gupta, Ivchenko, and Duggar discloses wherein the search request further comprises a third set of strings associated with a third column of the database table, the database management system the operations further comprising: determining that a relevance score of the third set of strings is less than a threshold value; and executing the second tier query without consideration of the third column (See Gupta: at least Fig. 1-3, Fig. 8, para 51, 55, 59, and 70, Ivchenko: at least Fig. 4-5, para 18 and 40-42 (for example Ivchenko in Fig. 4 discloses entering a third string in the search query), and Duggar: at least Fig. 2 and col. 4, lines 31-54, and col. 5, lines 37-55).
Regarding claims 9-12 and 15,
the scopes of the claims are substantially the same as claims 1-4 and 7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4 and 7, respectively.
Regarding claims 17-20,
the scopes of the claims are substantially the same as claims 1-4, respectively, 
and are rejected on the same basis as set forth for the rejections of claims 1-4, respectively.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta e al., US 2015/0026153  in view of Ivchenko, US 2016/0092508 and further in .
Regarding claim 8,
the combination of Gupta, Ivchenko, and Duggar discloses the limitations as stated above including inputting search strings and selecting tokens and keywords form a table. However, it does not explicitly teach stemming at least one of the first set of strings to generate a stemmed first set of strings.
On the other hand, Nayak discloses stemming of a search input keyword to generate other forms of the keywords (See Nayak: at least para 42 and 44). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Gupta, Ivchenko, and Duggar with Nayak’s teaching in order to stem at least one of the first set of strings to generate a stemmed first set of strings, wherein the set of first column keywords is selected from the stemmed first set of strings.
The motivation for doing so would have been to improve searching by creating alternate forms of a search keyword and replacing or expansion of the search keyword with the alternate forms of the search keyword might increase chance of finding relevant results. 
Regarding claim 16,
the scope of the claim  is substantially the same as claim 8, and is rejected on the same basis as set forth for the rejection of claim 8.
	
	

Allowable Subject Matter
Claims 5-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                                                                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        06/30/2021